Case: 15-30279      Document: 00513643477         Page: 1    Date Filed: 08/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-30279                                FILED
                                  Summary Calendar                        August 18, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TORRANCE SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-23-13


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Torrance Scott appeals his guilty plea conviction and 139-month, below-
guidelines sentence for conspiracy to distribute and possess with intent to
distribute cocaine hydrochloride, or crack cocaine.              Scott argues that the
district court abused its discretion by denying his motion to withdraw his
guilty plea, alleging that his plea was induced by erroneous advice from




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-30279    Document: 00513643477   Page: 2   Date Filed: 08/18/2016


                                  No. 15-30279

counsel. He also raises a Sixth Amendment claim of ineffective assistance of
counsel on that basis.
        The district court advised Scott of the maximum sentence he faced, and
Scott testified under oath that he understood. The district court concluded that
Scott’s plea was knowing and voluntary, Scott had the close assistance of
counsel, Scott did not assert his innocence, and that a trial would thus waste
judicial resources. It thus reasoned that, under the totality of circumstances,
the factors listed in United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984),
weighed against permitting withdrawal of the plea. Scott has not shown that
the district court abused its broad discretion by denying his motion. See id. at
344.
        Scott also argues that his sentence is substantively unreasonable
because it creates an unwarranted sentencing disparity and fails to reflect that
his prior offenses, involving small amounts of drugs, occurred when he was a
young man; he had been a caretaker for his elderly family members; and he
tried to find legitimate employment, but back pain and addiction hobbled his
efforts.    Scott has not demonstrated that “a similarly-situated defendant
received a lesser sentence,” United States v. Smith, 440 F.3d 704, 709 (5th Cir.
2006), or that the district court did not account for a factor that should have
received significant weight, gave significant weight to an irrelevant or
improper factor, or exercised clearly erroneous judgment in balancing the
sentencing factors, see United States v. Simpson, 796 F.3d 548, 558 (5th Cir.
2015). He has therefore failed to rebut the presumption that his sentence is
reasonable. See id.
        We decline to consider Scott’s claim of ineffective assistance of counsel
without prejudice to Scott’s right to raise it on collateral review. See United




                                        2
    Case: 15-30279    Document: 00513643477     Page: 3   Date Filed: 08/18/2016


                                 No. 15-30279

States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). The judgment of the district
court is AFFIRMED.




                                       3